Citation Nr: 0637496	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-04 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from February to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran requested a personal hearing 
on this appeal in January 2005.  However, in correspondence 
dated in July 2006, the veteran requested that the hearing 
scheduled for later that month be cancelled.  


FINDINGS OF FACT

1.  There is no association between the veteran's 
degenerative joint disease of both knees and his period of 
active duty service from February 1973 to March 1973.

2.  There is no association between the current back 
disorder, including lumbosacral strain, and his period of 
active duty service from February 1973 to March 1973.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Service connection for a back disorder is not 
established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Review of the record reveals diagnoses of lumbosacral strain 
and degenerative disc disease of both knees.  However, 
service medical records do not reflect any chronic 
disability, although the veteran did note in his December 
1972 entrance examination that he suffered from leg cramps.  
There is no evidence of back complaint, diagnosis, or 
treatment in service.  The veteran was treated for a left leg 
abrasion, but there is no other evidence of leg or knee 
complaint, diagnosis, or treatment in service.  In his March 
1973 separation examination, the veteran acknowledged that he 
still suffered from leg cramps, although the examiner found 
that the veteran did not experience a significant illness or 
injury since induction.  There were no subsequent entries 
that would suggest any continuing symptoms.  As a whole, the 
Board finds that the service medical records provide evidence 
against these claims.

There is no evidence of subsequent knee problems until a 
March 1978 radiology consultation report by the Shands 
Teaching Hospital and Clinic after the veteran was involved 
in an automobile accident.  The report noted that there was 
no evidence of fracture, dislocation, or other abnormalities 
in the cervical spine but found that the suprapatellar bursa 
of the left knee was at the upper limits of normal.  
Complaints of lower back pain and shooting pain down the 
right leg were not documented by the Shands Teaching Hospital 
until November 1988.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Clearly, service connection is not in 
order based on chronicity in service or continuous symptoms 
of a disorder first seen in service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  

In this case, there is no competent evidence of a nexus 
between the lumbosacral strain and degenerative disc disease, 
bilateral knee, and the veteran's period of service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  That is, there is simply no medical evidence of 
record that establishes a relationship between the disorders 
at issue and the veteran's service in the military.  

As a whole, the post-service medical records provide evidence 
against these claims as they indicate disorders that began 
years after service.  Again, the veteran's lay opinion as to 
the etiology of the disorders at issue is not competent 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for each disorder 
claimed.  38 U.S.C.A. § 5107(b).  Absent a nexus between the 
disability and service, the evidence is not so evenly 
balanced as to require resolution of doubt in the veteran's 
favor. Id.  The appeal is denied.     

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated July 2003 and January 
2004, as well as information provided in the December 2004 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the December 2004 
statement of the case includes the text of the regulation 
that implements the statutory notice and assistance 
provisions.  Although the veteran was not specifically asked 
to submit all relevant evidence in his possession prior to 
the April 2004 rating decision on appeal, see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim by the 
documents discussed above.  Accordingly, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. §  3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by letter dated May 2006, the RO 
provided information about the evidence the veteran needed to 
evaluate his disabilities and determine the beginning date of 
any payment to which he may be entitled. Id.  The Board finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (finding that the 
Board erred by relying on various postdecisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records.  In addition, the veteran 
provided additional service records, VA outpatient treatment 
records, private medical records, and physician statements as 
well as lay evidence in the form of personal statements.  In 
this case, the RO has made all reasonable efforts to assist 
the veteran in the development of his claims.  The Board is 
thus satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.   

The Board did review the July 2006 statement of the veteran.  
In this regard, it is important to again note that the 
appellant served on active duty from February to March 1973 
and seeks service connection for a back disorder based on 
this service.  Complaints of lower back pain were not 
documented by the Shands Teaching Hospital until November 
1988.  The fact that the veteran has a back disorder at this 
time is not in dispute.  

Within the July 2006 statement, the veteran himself asks VA 
to make a decision in this case at this time.  Based on these 
facts, the Board finds that recent treatment of a back 
disorder from 2006 has no bearing on the merits of this 
claim, clearly indicated by the facts above.  The Board finds 
that the VA has made all reasonable efforts to assist the 
veteran in the development of his claims, and that further 
records of a back disorder in 2006 would not provide a basis 
to grant this claim. 

ORDER

The appeal is denied. 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


